IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANDREW HRISHENKO,                         : No. 50 WM 2014
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
LAURA A. COOMBS,                          :
                                          :
                   Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of September, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.